Case 1:19-cv-01409-LJL Document 21 Filed 10/27/20 Page 1 of 2
       Case 1:19-cv-01409-LJL Document 21 Filed 10/27/20 Page 2 of 2

                   Luis Polanco v. United States, 19 Civ. 1409 (LJL)


Exhibit
                Exhibit Description            Date Identified         Date Admitted
 No.
  15      New York Presbyterian Allen
          Hospital medical records
          (NYP000043-251)
  16      Cohen & Kramer, MD PC
          medical records (CK000001-33)
  17      Dr. Paveen Kumrah medical
          records (PK000001-49)
  18      Dr. Alan Go medical records
          (AG000001-14)
  19      Dr. Jason Gallina medical
          records
  20      Estimate and invoice from JG &
          Tony Auto Body Repair Inc.
          (US000159-61)
  21      SF-91 NOAA accident report
          (US000005-13)
  22      Bosch Crash Data Retrieval
          Report for Plaintiff’s Toyota
          Highlander motor vehicle dated
          December 5, 2019
  23      Bosch Crash Data Retrieval
          Report for Government Ford C-
          Max motor vehicle dated
          November 14, 2019
  24      December 5, 2019 photograph of
          Plaintiff’s motor vehicle (Bizzak
          Photo 1)
  25      December 5, 2019 photograph of
          Plaintiff’s motor vehicle (Bizzak
          Photo 2)
  26      November 14, 2019 photograph
          of Defendant’s motor vehicle
          (Bizzak Photo 3)
